 
Exhibit 10.2
 
LOAN AGREEMENT


Party A                     :           Ever Trend Investment Limited（德祥投资有限公司）
PartyB                      :           Liu Lu （刘璐）(Identity Card
no.：130203197805150323)
 
Whereas Party A demand for operating cashflow and borrow a loan from Party B,
both Party A and Party B agree the terms as below:


 
1.              Loan amount: USD One Hundred Thousand and Five Hundred Only
(RMB100,500) for injection of registered capital of Run Ze Yong Cheng (Beijing)
Technology Co., Ltd. of Party A.
 


 
2.              Loan interest:  Annual rate at 3%, from the date of borrowing to
repayment, both days inclusive.  For interest calculation, there is 360 days per
year.  Loan interest is payable on the repayment of loan.
 


 
3.              Repayment:    On or before December 31, 2010.  If Party A could
not repay in cash, Party B has right to request the same value of stock issued
by CHIO.  Any delay repayment is subject to late charges of 0.1% per day.
 


 
4.              This Agreement in duplicate and each party has one.
 


 
Party
A:                                                                                                                     Party
B:
 
Ever Trend Investment
Limited                                                                                     Liu
Lu （刘璐）
 
（德祥投资有限公司）
 


 


 
/s/Wang
Zhenyu                                                                                                           /s/
Liu Lu
 
September 16,
2010                                                                                                    
September 16, 2010
 